--------------------------------------------------------------------------------

Exhibit 10.61

EXECUTION COPY

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

            This Separation and Release of Claims Agreement (“Agreement”) is
entered into by and between Net 1 UEPS Technologies, Inc., a Florida corporation
(“Company”), and Serge C.P. Belamant (“Executive”), effective as May 24, 2017
(the “Effective Date”), with respect to Executive’s separation from the Company.

            WHEREAS, Executive is currently employed by the Company as Chief
Executive Officer and is a member of the Company’s Board of Directors (the
“Board”);

            WHEREAS, the Company and Executive agree that Executive’s last day
of employment with the Company will be May 31, 2017, subject to the terms of
this Agreement;

            WHEREAS, the parties wish to resolve any and all disputes, claims,
complaints, and actions that Executive may have against the Company, including,
but not limited to, any and all claims arising out of or in any way related to
Executive’s employment with the Company or separation therefrom; and

            WHEREAS, the parties wish to resolve any and all disputes, claims,
complaints, and actions that the Company may have against Executive with respect
to certain projects in which Executive was involved during his employment with
the Company.

            NOW, THEREFORE, is agreed by and between the undersigned as follows:

            1.        Separation from Employment; Resignation from Board.

            (a)        Executive’s employment with the Company will end on May
31, 2017 unless earlier terminated by the Company for Cause (as defined herein)
(the “Separation Date”). The Company shall pay Executive his salary earned
through the Separation Date, which salary shall not be reduced during the period
between the Effective Date and the Separation Date. In addition, the Company
shall pay Executive the amount to which Executive is entitled under the
Company’s cash incentive award plan for fiscal 2017, which is described in the
Company’s Form 8-K dated August 29, 2016 (the “2017 Cash Incentive Award Plan”),
at the same time the Company pays any award under the 2017 Cash Incentive Award
Plan for any other senior executive of the Company. The amount shall be
determined pursuant to and in accordance with 2017 Cash Incentive Award Plan,
including, without limitation, that 60% of Executive’s award shall be calculated
based on the Company’s fiscal 2017 financial performance (and not subject to the
discretion of the Company’s Remuneration Committee) and 40% of Executive’s award
shall be based on qualitative factors (and subject to the discretion of the
Company’s Remuneration Committee based on its assessment of Executive’s progress
against the objectives set forth in the 2017 Cash Incentive Award Plan), all as
further provided in the 2017 Cash Incentive Award Plan. For purposes of this
Agreement, Cause is defined as: (A) any act of fraud, embezzlement, theft or
misappropriation of the funds of the Company by Executive, or Executive’s plea
of guilty or nolo contendere or conviction of a felony or any crime involving
moral turpitude, fraud, embezzlement, or theft; or (B) Executive’s engagement in
illegal conduct or misconduct that is materially and demonstrably injurious to
the Company.

1

--------------------------------------------------------------------------------

            (b)        Executive hereby resigns from the Company’s Board of
Directors and from all officer positions of the Company and all of its
subsidiaries, effective as of the Separation Date, with no further action
required by either Executive or the Board to make such resignation effective.

            2.        Severance Payment. In consideration of, and conditional
upon, Executive signing this Agreement and agreeing to comply with the terms and
conditions herein, providing a completed and signed independent adviser’s
certificate as required by Section 5 below and complying with its terms, the
Company agrees to pay Executive the following amounts, and provided that
Executive has not been terminated for Cause prior to the Separation Date:

            (a)        the Company will pay (or will cause another Company Party
(as defined below) to pay) to Executive a lump sum payment of US$1,000,000,
representing compensation for 27 years of service with the Company, less
applicable withholdings and deductions, within ten (10) days after the
Separation Date;

            (b)        the Company will, as compensation for loss of employment
and in full and final settlement of the claims set out in Exhibit A, but without
admission of liability (i) pay (or cause another Company Party (as defined
below) to pay) to Executive a lump sum payment of US$7,000,000, less applicable
withholdings and deductions, within ten (10) days after the Separation Date; and
(ii) make available to Executive, at no cost to Executive, an office and
administrative assistant in Guildford, UK for a period of nine (9) months after
the Separation Date;

            (c)        the Company will cause the 200,000 outstanding and
unvested restricted stock awards granted to Executive on August 25, 2016 to
become fully vested as of the Separation Date;

            (d)        the Company will repurchase within ten (10) days after
the Separation Date from Executive the following equity: (i) 1,017,465 shares of
Company common stock then owned of record by Executive at a price per share of
US$10.80 pursuant to a stock purchase agreement in substantially the form of
Exhibit B hereto (the “Stock Repurchase Agreement”) hereto; and (ii) 252,286
stock options as listed on Exhibit C at a price per option equal to (A) US$10.80
minus (B) the applicable exercise price per option, less applicable withholdings
and deductions, if any. All unvested equity awards will be forfeited in
accordance with their terms as of the Separation Date provided that Executive’s
consulting services shall not be considered continued employment or service for
purposes of the awards; and

            (e)        the Company will, within ten (10) days after the
Separation Date and on the production of an appropriate invoice addressed to
Executive, but marked as payable by the Company, pay to Executive’s legal
counsel, Dentons US LLP, Executive’s legal expenses relating exclusively to the
negotiation and preparation of this Agreement, up to a maximum of US$20,000.
Payment will be made direct to Executive’s legal counsel.

            3.        Consulting Agreement. The Company and Executive agree to
enter into the consulting agreement attached hereto as Exhibit D (the
“Consulting Agreement”).

2

--------------------------------------------------------------------------------

            4.        Settlement. But for this Agreement, Executive could bring
proceedings against the Company and its respective officers, directors,
shareholders or employees for the contractual, statutory and tortious claims
listed in Exhibit A, although for the avoidance of doubt the Company does not
accept liability for such claims. The terms of this Agreement are reached
without admission of liability and are in full and final settlement of:

            (a)        Executive’s claims listed in Exhibit A; and

            (b)        all other claims (if any) whether contractual, statutory
or otherwise and whether under United Kingdom and/or European Union law which
Executive has or may have against the Company, its subsidiaries, parent
companies, predecessors, successors, and affiliates, and all of their respective
past and present officers, directors, stockholders, partners, members,
employees, agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Company Parties”) arising out of or in connection with Executive’s
employment or its termination, or as a consequence of Executive’s position as a
director of the Company or its termination and including for the avoidance of
doubt all claims (if any) arising out of or in connection with any equity
entitlements but excluding:

                                        (i)        any claims for personal
injury which do not relate to matters covered by Sections 6 to 9 in Exhibit A,
of which Executive was unaware and may reasonably be expected to be unaware of
at the Effective Date;

                                        (ii)        any claims in respect of
accrued pension rights;

                                        (iii)       any claims arising based on
the Company’s breach or failure to comply with its obligations under this
Agreement;

                                        (iv)        any rights Executive has
under applicable workers compensation laws;

                                        (v)        any claims under any
directors and officers liability insurance policy maintained by the Company for
the benefit of officers and directors; and

                                        (vi)        any indemnification rights
or protections that are generally applicable to former employees, consultants,
directors or officers of the Company under state or other law or the charter,
articles of incorporation, or bylaws of the Company.

            5.        Independent Advice.

                          5.1        Executive represents and warrants to the
Company as a strict condition of this Agreement that as at the Effective Date:

                                        (a)        Executive has disclosed to
the relevant independent adviser (identified in Section 5.2(a) below) all facts
or circumstances that may give rise to a claim against the Company or its
officers, directors, shareholders or employees and Executive is not aware of any
facts or circumstances that may give rise to a claim against the Company, its
officers, directors, shareholders or employees other than those claims specified
in Exhibit A; and

3

--------------------------------------------------------------------------------

                                        (b)        the claims listed at Exhibit
A include all of the complaints, claims and concerns which Executive has against
the Company or its officers, directors shareholders or employees arising out of
Executive’s employment or any act or omission relating to Executive’s employment
or relating to, arising out of or connected to the manner of its termination.

                          5.2        Executive further represents and warrants
to the Company as a strict condition of this Agreement that as at the Effective
Date:

                                        (a)        Executive has received
independent legal advice from a relevant independent adviser as to the terms and
effect of this Agreement and in particular its effect on Executive’s ability to
pursue statutory rights before an employment tribunal. The name of the relevant
independent adviser who has so advised Executive is Nitzan Olsha of Maitland
Advisory Group LLP of Berkshire House, 168-173 High Holborn, London, WC1V 7AA,
United Kingdom (“Executive’s Adviser”) and Executive’s Adviser has signed the
endorsement in the form attached as Exhibit E to this Agreement; and

                                        (b)        Executive has been advised by
Executive’s Adviser that at the Effective Date there is in force, and at the
time Executive received the advice referred to above there was in force, a
contract of insurance, or an indemnity provided for members of a profession or
professional body, covering the risk of a claim by Executive in respect of loss
arising in consequence of that advice; and

                                        (c)        Executive has not issued
proceedings before the employment tribunals, high court or county court in
respect of any claim in connection with Executive’s employment or its
termination and Executive undertakes that no proceedings have been or will be
issued in connection with the same and if such proceedings are issued Executive
accepts and agrees that all monies paid to Executive under this Agreement will
be repayable to the Company, as a debt and upon demand; and

                                        (d)        as at the Effective Date,
Executive is not aware nor ought reasonably to be aware of any facts or matters
which might give rise to a claim by Executive for personal injury against the
Company.

                          5.3        The Company and Executive agree and
acknowledge that the conditions regulating settlement agreements and settlement
contracts contained in section 147 of the Equality Act, section 203(3) of the
ERA, and in any other act or statutory instrument referred to in Exhibit A are
intended to be and have been satisfied.

                          5.4        Executive shall indemnify the Company in
full and keep the Company fully indemnified for and against all and any claims,
demands, judgments, orders, liabilities, damages, expenses or costs including
without limitation all reasonable legal and professional fees and disbursements
(together with applicable taxes thereon) incurred by the Company arising out of
or in connection with any breach by Executive of the warranties in this Section
5, which warranties the Company has relied upon in entering into this Agreement.

4

--------------------------------------------------------------------------------

            6.        Restrictive Covenants.

                          6.1        Covenant not to Disclose.

                          During and after Executive’s employment with the
Company, Executive will not use, disclose, or reveal to any third party any
Confidential Information (defined below) except when acting in good faith within
the scope of Executive’s duties, with prior written authorization from the
Board, or in exercising a legal right to communicate with a government agency.
Nothing in this Section shall be deemed to limit Executive’s non-disclosure
obligations under any applicable rule, statute, regulation or other Company
policy.

                          As used in this Agreement, the term “Confidential
Information” means all information belonging to, or otherwise relating to the
business of the Company, which is not generally known, regardless of the manner
in which it is stored or conveyed to Executive. Confidential Information
includes the Company’s trade secrets, formulae and processes, as well as other
proprietary knowledge, information, know-how and non-public intellectual
property rights. Confidential Information also includes the Company’s product
specifications, ideas, conceptions and compilations of data, whether or not
patentable or copyrightable and whether or not conceived, originated, discovered
or developed in whole or in part by Executive. For example, Confidential
Information includes, without limitation, information concerning the Company’s
software and code, encryption, algorithms, business plans, operations, products,
financial and business strategies, marketing, sales, inventions, designs, costs,
legal strategies, finances, employees, current and prospective customers,
licensees or licensors; information received from third parties (such as
consultants, co-venturers, etc.) under confidential conditions; and other
valuable financial, commercial, business, technical or marketing information
concerning the Company or any of the products or services made, developed or
sold by the Company. Confidential Information does not include information that:
(A) was generally known to the relevant public or industry at the time of
disclosure; (B) was lawfully received by Executive from a third party; or (C)
was known to Executive prior to receipt from the Company; provided that, in each
case, such exceptions apply only if such public knowledge or possession by an
independent third party was without breach by Executive or any third party of
any obligation of confidentiality or non-use, including but not limited to the
obligations and restrictions set forth in this Agreement.

                          Upon termination of Executive’s employment with the
Company for any reason, Executive will, within three (3) days, return all
Company property, including, without limitation, any documents, physical and
electronic files, customer lists, notes, records, technical reports, procedures
or specifications, market research reports, correspondence, plans, research,
notebooks, drawings, employee lists, and Executive shall retain no copies
thereof. Notwithstanding the foregoing or anything in this Agreement to the
contrary, Executive shall be entitled to retain copies of previous board minutes
of the Company, copies of any materials circulated to the Board before any board
meetings of the Company occurring prior to the Effective Date, and any documents
provided to stockholders of the Company prior to the Effective Date.

5

--------------------------------------------------------------------------------

                          6.2        Covenants not to Solicit or Hire.

                          Notwithstanding any provision in the Restraint of
Trade Agreement dated as of [_____] 2003, by and among Newshelf 713
(Proprietary) Limited, Net 1 UEPS Technologies, Inc. and Executive, a copy of
which is attached hereto as Exhibit F (the “Restraint of Trade Agreement”) to
the contrary, during employment with the Company and for a period of twenty-four
(24) months following the Separation Date, Executive shall not, for the purpose
of providing products or services that are in competition with the products or
services of the Company, directly or indirectly contact, solicit or accept
business from any of the Company’s current or prospective customers or end users
with whom Executive had direct contact with or solicited on behalf of the
Company in the twelve (12) months prior to Executive’s termination.

                          During employment with the Company and for a period of
twenty-four (24) months following the Separation Date, Executive shall not,
directly or indirectly, contact, solicit, recruit or hire any employee or
contractor of the Company with whom Executive worked or had contact for the
purpose of causing, inviting or encouraging any such employee or contractor to
alter or terminate his or her employment or business relationship with the
Company.

                          The term “solicit” means: (A) to make any comments or
engage in any conduct that would influence a decision to continue doing business
with the Company, regardless of how contact is initiated; or (B) to make any
comments or engage in any conduct that would influence a decision to continue an
employment or contracting relationship with the Company or accept employment
with another company, regardless of how contact is initiated.

                          Nothing contained herein shall preclude the hiring of
any such employee who (a) responds to a general solicitation of employment
through an advertisement not targeted specifically at the Company or its
employees or (b) is referred to Executive by search firms, employment agencies,
or other similar persons or entities, provided that such persons or entities
have not been specifically instructed by Executive to solicit the employees of
the Company.

                          6.3        Covenants not to Compete. The Company and
the Executive acknowledge and agree that the Restraint of Trade Agreement shall
continue to apply for its term of twenty-four (24) months after the Separation
Date, subject to (i) the modifications set forth in Section 6.2 of this
Agreement, (ii) Section 1(h)(i) of the Consulting Agreement, and (iii) the
following modification of the definition of “Business” in the Restraint of Trade
of Agreement:

  1.1.2

“Business” means engage in any business activity relating to the marketing,
distribution, offering, licensing, selling or provision of Restricted Products
and Services (any business enumerated above is referred to herein as a
“Competing Business”); or (ii) purchase or acquire, directly or indirectly, a
record or beneficial interest exceeding a one percent (1%) equity interest in
any entity which is engaged in a Competing Business. “Restricted Products and
Services” means any of the services or products currently offered by the
Company, including, without limitation, transaction processing solutions,
financial technology solutions and services, clinical risk management solutions,
online transaction processing, cryptography, mobile telephony, integrated
circuit card (chip/smart card) technologies, and the design and provision of
financial and value-added services related to such services.

6

--------------------------------------------------------------------------------

                          6.4        Acknowledgements. Executive acknowledges
that: (i) the covenants of this Section 6 are supported by sufficient
consideration, including employment with the Company, continued access to the
Company’s Legitimate Business Interests (defined below), and the equity awards,
indemnity and other benefits provided under Section 2; (ii) the Company has
invested substantial resources into the development, protection and retention of
its Confidential Information, employees, customers, goodwill and business
(collectively, “Legitimate Business Interests”); (iii) the Legitimate Business
Interests have significant intrinsic value and are not readily achieved or
duplicated; (iv) Executive has been and will continue to be given access to and
familiarity with the Legitimate Business Interests; (iv) the Company operates
and markets its business in countries all around the world, and Executive has
been and will be directly responsible for that business in each of those
countries and in every state of the United States; and (v) the covenants of this
Section are therefore reasonable and necessary to protect the Legitimate
Business Interests.

                          6.5        Remedies for Breach. In the event of
Executive’s actual or threatened breach of the provisions of this Agreement
(including but not limited to a breach of the Restraint of Trade Agreement), the
Company, in addition to all other rights, shall be entitled to a temporary and
permanent injunction from a court restraining Executive from breaching this
Agreement and shall be entitled to terminate all payments under this Agreement
without notice.

                          6.6        Extension of Time. The period of time
during which Executive is subject to the Agreement shall be extended for that
amount of time during which Executive is in breach of the Agreement.

            7.        Rights in Developments.

                          7.1        Executive acknowledges and agrees that all
Inventions (defined below) which Executive has made, conceives, reduces to
practice or developed (in whole or in part, either alone or jointly with others)
at any during Executive’s employment with the Company whether prior to or during
the term of this Agreement (up to the Separation Date) shall be the sole and
exclusive property of the Company. Unless the Company decides otherwise, the
Company shall be the sole owner of all rights in connection therewith. All
patented, patent-pending and copyright-protected Inventions are and at all times
shall remain “work made for hire.” Executive hereby assigns to the Company any
and all of Executive’s rights to any Inventions, absolutely and forever,
throughout the world and for the full term of each and every such right,
including renewal or extension of any such term, provided that this Agreement
does not apply to an Invention for which no equipment, supplies, facility or
trade secret information of the Company was used and which was developed
entirely on Executive’s own time, unless (i) the Invention relates directly to
the Restricted Business; or (ii) the Invention results from any work performed
by Executive for the Company. The term “Inventions” means any works of
authorship, discoveries, formulae, encryption, processes, improvements,
inventions, designs, drawings, specifications, notes, graphics, source and other
code, trade secrets, technologies, algorithms, computer programs, audio, video
or other files or content, ideas, designs, processes, techniques, transaction
authentication, payments processing, know-how and data, whether or not
patentable or copyrightable, made, conceived, reduced to practice or developed
by Executive, either alone or jointly with others, during Executive’s
employment.

7

--------------------------------------------------------------------------------

                          7.2        Executive agrees to perform all acts deemed
necessary or desirable by the Company to permit and assist the Company, at the
Company’s expense, in evidencing, perfecting, obtaining, maintaining, defending
and enforcing the Company’s rights and/or Executive’s assignment with respect to
such Inventions in any and all countries. Such acts may include, without
limitation, execution of documents and assistance or cooperation in legal
proceedings.

                          7.3        Executive agrees to assist the Company in
obtaining patents or copyrights on any Inventions assigned to the Company that
the Company, in its sole discretion, seeks to patent or copyright. Executive
also agrees to sign all documents, and do all things necessary to obtain such
patents or copyrights, to further assign them to the Company and to protect the
Company against infringement by other parties. Executive agrees that while
employed by the Company or while providing Services (as defined in the
Consulting Agreement), such actions will be without additional compensation, but
at no expense to Executive.

                          7.4        All information and records regarding all
Inventions, and all copies thereof, shall be the property of the Company as to
any Inventions within the meaning of this Agreement. Such records should be
considered proprietary information of the Company and are subject to the
provisions of this Agreement. In addition, Executive agrees to promptly
surrender all such records and information, and all copies thereof, at the
request of the Company, or within three (3) days after termination of
Executive’s employment.

                          7.5        Executive has attached hereto as Exhibit G
(“Existing Inventions”) a complete list of all existing Inventions to which
Executive claims ownership as of the Effective Date and that Executive desires
to clarify are not subject to this Agreement, and Executive acknowledges and
agrees that such list is complete. If no such list is attached to this
Agreement, Executive represents that Executive has no such Inventions at the
time of signing this Agreement.

            8.        Indemnification. Nothing in this Agreement is intended to
or should be construed to contradict, modify, diminish or alter any rights of
Executive to indemnification under the articles of incorporation or the bylaws
of the Company or applicable state law, any rights of Executive under any
insurance policy of the Company, or any rights of Executive to enforce the terms
of this Agreement. For a period of six (6) years after the Effective Date, the
Company shall not amend, repeal or modify any provision in the Company’s
articles of incorporation or bylaws relating to the exculpation or
indemnification of any current or former officer or director (unless required by
law) that would be considered adverse to the Executive, it being the intent of
the parties that the officers and directors of the Company shall continue to be
entitled to such exculpation and indemnification to the fullest extent of the
law. The Company shall maintain its existing officers’ and directors’ liability
insurance, or other liability insurance held by the Company that covers events
occurring prior to the Effective Date, on terms and in amounts no less favorable
to its officers and directors than its existing officers’ and director’s
liability insurance for a period of six (6) years after Effective Date. If the
Company or any of its successors or assigns (a) shall consolidate with or merge
into any other person or entity and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (b) shall transfer all
or substantially all of its properties and assets to any person or entity, then,
and in each such case, proper provisions shall be made so that the successors
and assigns of the Company shall assume all of the obligations set forth in this
paragraph. The provisions of this Section are intended for the benefit of, and
will be enforceable by, Executive and Executive’s heirs and representatives, and
are in addition to, and not in substitution for, any other rights to
indemnification or contribution that Executive may have had by contract or
otherwise.

8

--------------------------------------------------------------------------------

            9.        Release by Company. In consideration for the general
release by Executive, the Company, on behalf of the Company Parties, hereby
fully, forever, unconditionally and irrevocably releases and discharges
Executive and each of Executive’s affiliates, spouse, successors, executors,
administrators, agents, heirs and assigns (together with Executive, the
“Executive Parties”) from all claims, demands, causes of action, liabilities,
charges, complaints, , actions, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, and expenses (including attorneys’
fees and costs), of every kind and nature, in law, equity or otherwise, known
and unknown, suspected and unsuspected, disclosed and undisclosed, that any of
the Company Parties ever had or now have against any or all of the Executive
Parties, however originating or existing, from the beginning of time through the
Effective Date, including, but not limited to, any and all claims arising out of
or relating to the relationship between Executive and the Company, the services
performed by Executive for the Company, Executive’s cessation of services to the
Company, or otherwise. Notwithstanding anything in this Agreement to the
contrary, the claims released in this Section 9 (the “Company Released Claims”)
do not include, and nothing contained herein shall operate to release any of
Executive’s promises and obligations under this Agreement (including the
Exhibits hereto) or with respect to any fraud or gross negligence of Executive
in the performance of his duties. The Company hereby covenants, promises and
agrees not to, and agrees to cause each of the other Company Parties not to,
bring any action or claim, legal, equitable or otherwise, asserting or relating
to any Company Released Claims (i) in any court of any jurisdiction or in any
agency or other unit of any governmental authority, local, state, national or
foreign, (ii) with any arbitral body, forum or arbitration tribunal, or (iii) in
any mediation proceeding, against any of the Executive Parties; provided,
however, that the foregoing covenant not to sue shall not apply to or prohibit
enforcement of the terms of this Agreement.

            10.      Publicity; Non-disparagement.

            (a)        Neither party will issue, absent prior written consent of
the other party, any press release or make any public announcement with respect
to this Agreement or the employment or consulting relationship between them, or
the ending of such relationship (except as required by applicable securities
laws or exchange requirements).

            (b)        From and after the Effective Date, the Company shall use
best efforts to recognize and list Executive as the Company’s founder and the
inventor (and patent holder) of the technology utilized in the Company’s
operations, including the original funds transfer system patent in all public
announcements, marketing or other materials describing the Company’s history,
and press releases, as well as on the Company’s website; provided, however, that
any failure to do so shall not be considered a breach of this Agreement.

9

--------------------------------------------------------------------------------

            (c)        To the extent permitted by law, from and after the
Effective Date, Executive shall not, in public or private, make any false,
disparaging, derogatory or defamatory statements to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, current or future board member,
consultant, client or customer of the Company, regarding the Company or the
Company’s business affairs, business prospects, or financial condition. In turn,
and to the extent permitted by law, from and after the Effective Date, the
Company shall not, and shall cause its senior management team, Board members and
other Company Parties not to, in public or private, make any false, disparaging,
derogatory or defamatory statements about Executive to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, board member, consultant, client or
customer of the Company. Notwithstanding the foregoing, it shall not be a breach
of this provision, or of this Agreement, for any person to provide testimony or
make any statement to any (1) court, government agency or law enforcement
authority when required to do so by subpoena, court order, law or administrative
regulation, or (2) securities regulator or stock exchange or market when
required to do so by subpoena, court order, law or administrative regulation, if
in either of the foregoing cases, he or she reasonably believes such testimony
or statement to be truthful, even if disparaging or derogatory.

            11.      Authority. The parties, and each of them, represent and
warrant that they have not sold, assigned, granted, or transferred to any other
person or entity any claim, demand, or cause of action hereby released. This
Agreement shall not be construed to be an admission of any liability or
obligation by either party, and neither party makes any such admission. Each
party denies any liability whatsoever. The Company represents and warrants that
the execution, delivery and performance of this Agreement by the Company and the
Company Parties has been duly authorized by all requisite corporate action; the
Company has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; and this Agreement has been duly and validly
executed by the Company, is a valid and binding obligation of the Company, and
is enforceable against the Company in accordance with its terms.

            12.      General Provisions.

                          a.        Successors and Assigns. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company. Executive
shall not be entitled to assign any of his rights or obligations under this
Agreement.

                          b.       Waiver. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

                          c.        Modification; Severability. In the event any
provision of this Agreement is found to be unenforceable by a court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such court, the unenforceable provision shall be deemed deleted, and the
validity and enforceability of the remaining provisions shall not be affected
thereby.

10

--------------------------------------------------------------------------------

                          d.        Governing Law. This Agreement will be
governed by and construed in accordance with the laws of the State of New York.
Each party consents to the jurisdiction and venue of the state or federal courts
in the State of New York, as applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.

                          e.        Notices. All notices, requests, demands, and
other communications under this Agreement shall be in writing signed by or on
behalf of the party making the same and shall be deemed to have been duly given
when delivered in person, by any internationally-recognized overnight courier
providing evidence of delivery, by registered or certified mail (postage
prepaid, return receipt requested), or by email with receipt confirmed or a copy
delivered the next business day by any internationally-recognized overnight
courier providing evidence of delivery addressed to the other party as set forth
on the signature pages hereof. Either party may change the designated person or
address to which notices are to be sent by giving written notice to the other
party in the manner set forth herein.

                          f.        Third Party Beneficiaries. The Executive
Parties and the Company Parties are express third party beneficiaries of this
Agreement and the rights and remedies conferred hereunder. Except for the
Executive Parties and the Company Parties, nothing in this Agreement is intended
to confer benefits, rights or remedies unto any person or entity other than the
parties and their permitted successors and assigns.

                          g.        Counterparts. This Agreement may be executed
in counterparts and by facsimile or electronic mail, and each counterpart and
facsimile or electronic transmission shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned. For all purposes, a facsimile copy or electronic copy
of this Agreement, including the signature pages hereto, shall be deemed an
original.

                          h.        Entire Agreement. This Agreement (including
all exhibits attached to this Agreement, which are incorporated herein by this
reference) constitutes the entire agreement between the parties relating to this
subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral; provided,
however, that this provision is not intended to abrogate any other written
agreement between the parties executed with or after this Agreement. This
Agreement may be amended or modified only with the written consent of the
Company and Executive.

[SIGNATURE PAGE FOLLOWS]

11

--------------------------------------------------------------------------------

[exhibit10-61x12x1.jpg] 


--------------------------------------------------------------------------------



EXHIBIT A
LIST OF CLAIMS


1.

A claim that the termination of Executive’s employment on the Separation Date
was a wrongful dismissal;

      2.

A claim for breach of contract;

      3.

A claim that a failure by the Company to make a payment to Executive of wages,
fees, bonus, commission, holiday pay, sick pay, overtime payments or other
benefits in kind was an unauthorised deduction from wages under the Employment
Rights Act 1996 (as amended) (“ERA”);

      4.

A claim that the termination of Executive’s employment was an unfair dismissal
under the ERA;

      5.

A claim for a redundancy payment whether statutory or otherwise;

      6.

The following claims under the Equality Act 2010 (“Equality Act”):

      (a)

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to age under
the Equality Act;

      (b)

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination because of or in relation to disability or because of
something arising in consequence of Executive’s disability or discrimination by
failure to comply with a duty to make reasonable adjustments or harassment
because of or related to disability under the Equality Act;

      (c)

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to race under
the Equality Act;

      (d)

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to religion
or belief under the Equality Act;

      (e)

a claim that any act or omission of the Company at any time was unlawful
discrimination or harassment because of or in relation to sex under the Equality
Act;

      (f)

a claim that any act or omission of the Company at any time was unlawful direct
or indirect discrimination or harassment because of or in relation to sexual
orientation under the Equality Act;

      (g)

a claim that any act or omission of the Company at any time was victimisation
under section 27 of the Equality Act;

Exhibit A

--------------------------------------------------------------------------------


  (h)

a claim that any act or omission of the Company at any time was victimisation
because of a relevant pay disclosure under the Equality Act;

        (i)

a claim that Executive did not receive from the Company equal pay or equality of
terms for like work, work of equal value or work rated as equivalent or that the
Company breached an equality clause or rule contrary to the Equality Act or
contrary to article 157 of the Treaty on the Functioning of the European Union;


7.

A claim that by virtue of any act or omission of the Company at any time
Executive suffered a detriment on a ground set out in section 47B ERA (protected
disclosure);

    8.

A claim under the Working Time Regulations 1998 (“WTR”) that the Company refused
to permit Executive to exercise a right to daily rest, weekly rest, rest breaks,
annual leave or compensatory rest or refused to pay Executive in respect of any
period of annual leave or in lieu of untaken annual leave;

    9.

A claim that by virtue of any act or omission of the Company at any time
Executive suffered a detriment on a ground set out in section 45A ERA (working
time) including a detriment related to the limit on weekly working time set out
in regulation 4 WTR;

    10.

A claim under the Transfer of Undertakings (Protection of Employment)
Regulations 1981 or the Transfer of Undertakings (Protection of Employment)
Regulations 2006 (“TUPE”) (including any claim to enforce an order to pay
compensation which is made pursuant to regulation 15 of TUPE);

    11.

A claim for remuneration for the protected period following the making of a
protective award by an employment tribunal under the Trade Union and Labour
Relations (Consolidation) Act 1992;

    12.

A claim that by virtue of any act or omission of the Company at any time
Executive suffered a detriment on a ground set out in section 47C ERA (parental,
paternity, maternity and adoption leave or time off for dependants);

    13.

A claim that by virtue of any act or omission of the Company at any time
Executive suffered a detriment on a ground set out in section 47E ERA (flexible
working) or that the Company committed a breach in connection with the exercise
of such rights pursuant to section 80G ERA;

    14.

A claim under section 3 of the Protection from Harassment Act 1997 that
Executive has been subject to a course of conduct amounting to harassment;

    15.

A claim that the Company failed to comply with its obligations under the Data
Protection Act 1998.

Exhibit A

--------------------------------------------------------------------------------

EXHIBIT B
STOCK REPURCHASE AGREEMENT


 

 

 

Exhibit B

--------------------------------------------------------------------------------

EXECUTION COPY

STOCK REPURCHASE AGREEMENT

            This Stock Repurchase Agreement (this “Agreement”), dated as of May
24, 2017, is made and entered into by and between Net 1 UEPS Technologies, Inc.,
a Florida corporation (the “Company”), and Serge C.P. Belamant (“Belamant”).

           WHEREAS, as of the date of this Agreement, Belamant is the beneficial
owner of 1,017,465 shares (“Shares”) of the Company’s common stock, par value,
$0.001 per share (“Common Stock”), of which 725,999 Shares are held in
book-entry form.

            WHEREAS, in connection with the Separation and Release of Claims
Agreement of even date herewith (the “Separation Agreement”), by and between the
Company and Belamant, the Company has agreed to repurchase from Belamant all of
the Shares at a price of US$10.80 per share in cash.

            NOW, THEREFORE, in consideration of the mutual promises and
covenants herein, the parties hereto, intending to be legally bound, agree as
follows:

1.        REPURCHASE OF THE SHARES.

            1.1        Repurchase and Price. At the Closing (as defined in
Section 1.2), upon the terms and subject to the conditions set forth herein (a)
the Company agrees to purchase the Shares from Belamant and (b) Belamant agrees
to sell the Shares to the Company. The per share purchase price for the Shares
shall be US$10.80 in cash.

            1.2        Closing. The closing of the repurchase of the Shares (the
“Closing”) shall occur within 10 days after the Separation Date (as defined in
the Separation Agreement) so long as the conditions set forth herein have been
satisfied, or at such other date as is mutually agreeable to the parties (the
“Closing Date”). At the Closing: (a) the Company shall pay the aggregate
purchase price for the Shares as set forth in Section 1.1 above by wire transfer
of immediately available funds to an account or accounts designated by Belamant
at least two (2) Business Days prior to the Closing and (b) Belamant shall take
all steps necessary to effectuate the transfer of the Shares to the Company. The
Closing shall take place at the executive offices of the Company in
Johannesburg, South Africa, or at such other place as is agreed by the parties.
The parties acknowledge and agree that upon mutual exchange and receipt of
signature pages via electronic transmission, and upon receipt by Belamant of the
consideration herein contemplated as due as of the Closing Date, this Agreement
and the other documents and instruments delivered in connection herewith shall
be deemed effective as of the Closing Date, and the transactions hereby
contemplated shall be deemed consummated, notwithstanding any party’s failure or
refusal to deliver original (i.e., non-facsimile or non-electronic) signature
pages. For purposes of this Agreement, a “Business Day” means a calendar day,
other than a Saturday or a Sunday, on which commercial banks in Johannesburg,
South Africa and in New York, New York, United States of America, are generally
open for business.

1

--------------------------------------------------------------------------------

2.        REPRESENTATIONS AND WARRANTIES OF BELAMANT. Belamant represents and
warrants to the Company as follows:

            2.1        Title. Belamant is the beneficial owner of the Shares,
free and clear of any and all restrictions, adverse claims, pledges, liens,
charges, encumbrances and security interests of any kind. The delivery at
Closing to the Company of the Shares will transfer to the Company valid title
thereto, free and clear of any and all restrictions, adverse claims, pledges,
liens, charges, encumbrances and security interests of any kind (other than
those created by the Company).

            2.2        Authorization. Belamant has the capacity to enter into
this Agreement and to carry out the transactions contemplated hereby. This
Agreement has been validly executed and delivered by Belamant and is a valid and
binding obligation of Belamant, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency and other similar laws affecting
the enforceability of creditors’ rights generally, general equitable principles
and the discretion of courts in granting equitable remedies.

            2.3        No Violation. Neither the execution and delivery of this
Agreement by Belamant nor his performance and the consummation of the
transactions contemplated hereby will violate any judgment, decree, order,
regulation or rule of any court or governmental authority applicable to
Belamant.

            2.4        No Conflicts. Neither the execution and delivery of this
Agreement by Belamant nor his performance and consummation of the transactions
contemplated hereby (a) will result in a breach of or default under any material
agreement to which Belamant is a party or bound or (b) require any consent or
approval of, or filing, declaration or registration with or notice to any
governmental or regulatory body, except for filings that may be required by
Belamant or the Company under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or the rules and regulations promulgated thereunder.

3.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents
and warrants to Belamant as follows:

            3.1        Authorization. The Company has full power and authority
to enter into this Agreement and to carry out the transactions contemplated
hereby. This Agreement has been duly and validly authorized, executed and
delivered by the Company and is a valid and binding obligation of the Company
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency and other similar laws affecting the enforceability of creditors’
rights generally, general equitable principles and the discretion of courts in
granting equitable remedies.

            3.2        No Violation. Neither the execution and delivery of this
Agreement by the Company nor its performance and consummation of the
transactions contemplated hereby will violate organizational and governing
documents or any statute or law or any judgment, decree, order, regulation or
rule of any court or governmental authority applicable to the Company.

            3.3        No Conflicts. Neither the execution and delivery of this
Agreement by the Company nor its performance and the consummation of the
transactions contemplated hereby (a) will result in a material breach of or
default under any material agreement or instrument to which the Company is a
party or by which the Company may be bound or (b) require any consent or
approval of, filing, declaration, registration with or notice to any
governmental or regulatory body, except for filings that may be required by
Belamant or the Company under the Exchange Act or the rules and regulations
promulgated thereunder.

2

--------------------------------------------------------------------------------

4.        CONDITIONS TO THE COMPANY’S OBLIGATIONS AT THE CLOSING. The
obligations of the Company under this Agreement are subject to the fulfillment
each of the following conditions:

            4.1        Representations and Warranties. The representations and
warranties of Belamant shall be true and correct as of the Closing Date with the
same effect as though such representations and warranties had been made as of
the date thereof.

            4.2        Deliverables. Belamant shall have taken all steps
necessary to effectuate the transfer of the Shares to the Company as required
under Section 1.2.

5.        CONDITIONS TO BELAMANT’S OBLIGATIONS AT THE CLOSING. The obligations
of Belamant under this Agreement are subject to the fulfillment of each of the
following conditions:

            5.1        Representations and Warranties. The representations and
warranties of the Company shall be true and correct as of the Closing with the
same effect as though such representations and warranties had been made as of
the date of thereof.

            5.2        Deliverables. The Company shall have delivered to
Belamant in immediately available funds the aggregate purchase price for the
Shares as set forth in Section 1.1 above.

6.        NON-PUBLIC INFORMATION. Belamant acknowledges that (i) the Company has
informed Belamant that the Company may possess certain non-public information
concerning the Company and its subsidiaries and/or the Common Stock that may or
may not be independently known to Belamant (all of such non-public information
is referred to as “Non-Public Information”) and (ii) the Company has not
disclosed the Non-Public Information to Belamant. Belamant is executing,
delivering and performing this Agreement notwithstanding that he is aware that
the Non-Public Information may exist and that the Non-Public Information has not
been disclosed to Belamant, and Belamant confirms and acknowledges that neither
the existence of the Non-Public Information, the substance of the Non-Public
Information nor the fact that the Non-Public Information has not been disclosed
is material to him or to his decision to execute, deliver and perform this
Agreement. Belamant hereby: (i) fully and irrevocably waives any and all rights,
remedies and claims he would or could have, or may hereafter have, against the
Company and the Company’s subsidiaries and their respective officers, directors,
stockholders, partners, members, employees, agents, representatives, successors
and/or assigns (collectively, the “Company Affiliates”), arising out of or
relating to the existence or substance of the Non-Public Information or the fact
that the Non-Public Information has not been disclosed; and (ii) forever
releases, discharges and dismisses any and all claims, rights, causes of action,
suits, obligations, debts, demands, arrangements, promises, liabilities,
controversies, costs, expenses, fees or damages of any kind, whether known or
unknown, accrued or not accrued, foreseen or unforeseen or matured or not
matured, including, but not limited to, any and all claims alleging violations
of U.S. federal or state securities laws, common-law fraud or deceit, breach of
fiduciary duty, negligence or otherwise, that he ever had, now has, can have, or
shall or may hereafter have, whether directly, derivatively, representatively or
in any other capacity, against the Company or the Company Affiliates (x) in his
capacity as a shareholder of the Company or (y) which are based upon, arise from
or in any way relate to directly or indirectly, the existence or substance of
the Non-Public Information or the fact that the Non-Public Information has not
been disclosed to Belamant in his capacity as a shareholder of the Company.

3

--------------------------------------------------------------------------------

7.        MISCELLANEOUS.

            7.1        Further Assurances. Each party shall execute and deliver
such additional instruments, documents or other writings as may be reasonably
requested by any other party in order to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement

            7.2        Survival. The representations and warranties made herein
shall survive the Closing.

            7.3        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

            7.4        Assignment. No party shall have the right to assign its
rights or obligations under this Agreement. This Agreement will be binding upon
and inure to the benefit of the parties and their respective personal
representatives, successors and assigns.

            7.5        Entire Agreement. This Agreement and the Separation
Agreement (including all Exhibits thereto) constitutes the entire understanding
of the parties with regard to the subject matter hereof and thereof; provided,
however, that this provision is not intended to abrogate any other written
agreement between the parties executed contemporaneously with or after this
Agreement.

            7.6        Severability. The provisions of this Agreement shall be
severable, and any unenforceability of any provision hereof shall not affect any
other provision, and each term and provision shall be construed to be
enforceable to the fullest extent permitted by law.

            7.7        Amendment and Waiver. No amendment to this Agreement
shall be effective unless in writing and signed by or on behalf of each of the
parties. No waiver under this Agreement shall be effective unless in writing and
signed by or on behalf of the party against whom such waiver is to be effective.

            7.8        Notices. All notices hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; or (ii) two days after deposit with an internationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the parties hereto at the
respective addresses set forth below, or as notified by such party from time to
time at least ten days prior to the effectiveness of such notice:

4

--------------------------------------------------------------------------------

if to Belamant:

Serge C.P. Belamant
4A Warwicks Bench Road
Guildford GU1 3TL
United Kingdom


if to the Company:

Net 1 UEPS Technologies, Inc.
President Place, 4th floor
Cnr. Jan Smuts Avenue and Bolton Road
Rosebank, Johannesburg
South Africa
Attention: Mr. Herman G. Kotzé


            7.9        Counterparts. This Agreement may be executed in any
number of counterparts and by facsimile or electronic mail, and each counterpart
and facsimile or electronic transmission shall have the same force and effect as
an original and shall constitute an effective, binding agreement on the part of
each of the undersigned. For all purposes, a facsimile copy or electronic copy
of this Agreement, including the signature pages hereto, shall be deemed an
original.

[Signature page follows]

5

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Stock Repurchase Agreement as of the date first set forth above.

  NET 1 UEPS TECHNOLOGIES, INC.           By:
_______________________________________________________   Name:    Herman G.
Kotzé   Title:      Chief Financial Officer          
__________________________________________________________   Serge C.P. Belamant


--------------------------------------------------------------------------------

EXHIBIT C
STOCK OPTIONS


Number of Stock
Options Exercise Price
Net Value Per Option
Aggregate Cash Out
100,000 $10.59 $0.21 $21,000 37,334 $7.98 $2.82 $105,281.88 34,000 $8.75 $2.05
$69,700 80,952 $7.35 $3.45 $279,284.44 TOTAL     $475,266.28

 

 

 

Exhibit C

--------------------------------------------------------------------------------

EXHIBIT D
CONSULTING AGREEMENT


 

 

 

Exhibit D

--------------------------------------------------------------------------------

EXECUTION COPY

CONSULTING AGREEMENT

            This Consulting Agreement (“Agreement”) is entered into by and
between Net 1 UEPS Technologies, Inc., a Florida corporation (“Company”), and
Serge C.P. Belamant (“Consultant”) effective as June 1, 2017 (the “Effective
Date”).

            WHEREAS, the Company wishes to engage Consultant on a consulting
basis for a limited period of time.

            NOW, THEREFORE, is agreed by and between the undersigned as follows:

            1.        Retention of Services. Effective June 1, 2017, the Company
shall retain Consultant, and Consultant agrees to be retained by the Company on
a consulting basis to consult with the Company’s Board of Directors and Chief
Executive Officer on matters regarding the Company’s international expansion
strategy for a period of two years until May 31, 2019 (“Consulting Period”), to
provide the services set forth on Exhibit A (“Services”), unless terminated
earlier in accordance with Section 1(h) hereof. The Consulting Period may only
be extended by written mutual agreement of the parties.

            (a)        Consulting Fees. During the Consulting Period, Consultant
shall receive a consulting fee in the amount of $50,000 per month, plus any
applicable value-added tax (VAT), prorated for a partial month. The consulting
fee shall be payable monthly in arrears by the Company on the last business day
of the month following the month in which the Services were rendered. Upon the
termination of this Agreement, Consultant shall be entitled to receive all
undisputed and unpaid consulting fees accrued up to the date of termination.

            (b)        Independent Contractor Relationship. During the
Consulting Period, Consultant’s relationship with the Company will be that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship. Consultant will not be entitled to any of the benefits that the
Company may make available to its employees, including, but not limited to,
group health, life insurance, profit-sharing or retirement benefits, paid
vacation, holidays or sick leave. Consultant will be solely responsible for
obtaining any business or similar licenses required by any governmental
authority for him to perform the Services. Consultant will be solely responsible
for, and will file on a timely basis, all tax returns and payments required to
be filed with, or made to, any tax authority with respect to the Services and
receipt of compensation under this Agreement.

            This Agreement constitutes a contract for the provision of services
and not a contract of employment. As such, the Consultant shall bear exclusive
responsibility for the payment of any National Insurance, income tax and any
other form of taxation or social security cost (“Taxation”) in respect of
payments made to him under this Agreement including the payment of Taxation. The
Consultant shall indemnify and keep indemnified the Company against any
liability, loss, damage, cost, claim or expense the Company suffers or incurs as
a result of any claims against the Company for such sums and other claims
arising out of the Consultant being found to be an employee of the Company
(including, without limitation, any claims against the Company for any Taxation
and other contributions required by law to be paid in respect of any payments
made to the Consultant under this Agreement).

1

--------------------------------------------------------------------------------

            Without prejudice to the indemnity in this Section 1(b), if, for any
reason, the Company shall become liable to pay, or shall pay, any Taxation or
other payments as referred to in this Section 1(b), the Company shall be
entitled to deduct from any amounts payable to the Consultant all amounts so
paid or required to be paid by the Company and, to the extent that any amount of
taxes paid or required to be paid by the Consultant shall exceed the amounts
payable by the Company to the Consultant, the Consultant shall indemnify the
Company in respect of such liability and shall, upon demand, forthwith reimburse
the Company such excess.

            (c)        Method of Performing Services. In accordance with the
Company’s objectives, Consultant will determine the method, details and means of
performing the Services within the parameters established by the Company. The
Company shall have no right to, and shall not, control the manner or determine
the method of performing the Services. Consultant shall provide the Services to
the reasonable satisfaction of the Company and in compliance with all applicable
laws.

            (d)        Workplace, Hours and Instrumentalities. Consultant may
perform the Services at any place or location. Consultant shall also determine
the days and times for performing the Services; provided, in no event shall
Consultant be required to provide Services in excess of 20 days/hours per
month/week. Consultant agrees to provide all equipment, supplies and
instrumentalities, if any, required to perform the Services. Consultant shall be
reimbursed by the Company for ordinary, necessary and reasonable business
expenses, including travel expenses, consistent with the budget approved by the
Company and incurred by Consultant in the performance of the Services hereunder;
provided such expenses have been (a) documented by Consultant in accordance with
the Company’s policies and applicable law and (b) all expenses have been
specifically approved in advance in writing by an authorized officer of the
Company. In all events, acceptable documentation of expenses must be submitted
to the Company no later than sixty (60) days following the date such expenses
were incurred, and the Company shall reimburse Consultant within thirty (30)
days following receipt of such documented expenses.

            (e)        Ownership and Return of Company Property. All materials
(including, without limitation, documents, technology, research, reports,
drawings, models, apparatus, designs, lists, all other tangible media of
expression), equipment, documents, data, and other property furnished to
Consultant by the Company or made by Consultant in the performance of the
Services under this Agreement (collectively, the “Company Property”) are the
sole and exclusive property of the Company. Upon termination of this Agreement
and after the Consulting Period, or at any time upon the Company’s request,
Consultant shall destroy or deliver to the Company, at the Company’s option: (a)
all Company Property and (b) all tangible media of expression in Consultant’s
possession or control which incorporate or contain any Confidential Information
(as defined herein).

            (f)        Observance of Company Rules. At all times while on the
Company’s premises, Consultant will observe the Company’s rules and regulations
with respect to conduct, health and safety and protection of persons and
property.

2

--------------------------------------------------------------------------------

            (g)        Non-Exclusivity; No Conflict of Interest. This Agreement
is not exclusive for either party; provided that Consultant shall not perform
work or accept an obligation inconsistent or incompatible with Consultant’s
obligations, or the scope of the Services rendered for Company under this
Agreement.

            (h)        Termination. Notwithstanding the Consulting Period of
this Agreement, this Agreement may be terminated as follows:

                       i.        Termination by Company. Company may terminate
this Agreement at any time, with termination effective ninety (90) days after
Company’s delivery to Consultant of written notice of termination. In such case,
the Company shall pay to Consultant as a termination payment an amount equal to
100% of the Consulting Fees that would have been paid to Consultant from the
termination date through the end of the Consulting Period had this Agreement not
been terminated (the “Termination Payment”); provided, however, the parties
agree that if the Company determines, in its discretion, and indicates in
writing that it shall waive Consultant’s compliance with the Restraint of Trade
Agreement (as defined and modified in that certain Separation and Release of
Claims Agreement, dated May 24, 2017, by and between Company and Consultant),
then no such Termination Payment shall be paid. Such payment, if any, shall be
made within fifteen (15) days of the date this Agreement terminates.

                       ii.        Termination by Consultant. Consultant may
terminate this Agreement at any time, with such termination effective ninety
(90) days after Consultant’s delivery to Company of written notice of
termination.

                       iii.        Termination for Material Breach. Either party
may terminate this Agreement at any time in the event that the other party is in
material breach of any material provision of this Agreement and fails to cure
such breach within fifteen (15) days following receipt of written notice from
the non-breaching party of such breach, with such termination to be effective
immediately upon written notice to the breaching party.

            2.        Indemnification. Nothing in this Agreement is intended to
or should be construed to contradict, modify, diminish or alter any rights of
Consultant to indemnification under the articles of incorporation or the bylaws
of the Company or applicable state law, any rights of Consultant under any
insurance policy of the Company, or any rights of Consultant to enforce the
terms of this Agreement.

            3.        Publicity; Non-disparagement.

                          (a)        Neither party will issue, absent prior
written consent of the other party, any press release or make any public
announcement with respect to this Agreement or the consulting relationship
between them, or the ending of such relationship (except as required by
applicable securities laws or exchange requirements).

                          (b)        To the extent permitted by law, from and
after the Effective Date, Consultant shall not, in public or private, make any
false, disparaging, derogatory or defamatory statements to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, current or future board member,
consultant, client or customer of the Company, regarding the Company or the
Company’s business affairs, business prospects, or financial condition. In turn,
and to the extent permitted by law, from and after the Effective Date, the
Company shall not, and shall cause its senior management team, Board members and
other Company Parties not to, in public or private, make any false, disparaging,
derogatory or defamatory statements about Consultant to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, board member, consultant, client or
customer of the Company. Notwithstanding the foregoing, it shall not be a breach
of this provision, or of this Agreement, for any person to provide testimony or
make any statement to any (1) court, government agency or law enforcement
authority when required to do so by subpoena, court order, law or administrative
regulation, or (2) securities regulator or stock exchange or market when
required to do so by subpoena, court order, law or administrative regulation, if
in either of the foregoing cases, he or she reasonably believes such testimony
or statement to be truthful, even if disparaging or derogatory.

3

--------------------------------------------------------------------------------

            4.        General Provisions.

                          a.        Successors and Assigns. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company. Consultant
shall not be entitled to assign any of his rights or obligations under this
Agreement.

                          b.        Waiver. Either party’s failure to enforce
any provision of this Agreement shall not in any way be construed as a waiver of
any such provision, or prevent that party thereafter from enforcing each and
every other provision of this Agreement.

                          c.        Modification; Severability. In the event any
provision of this Agreement is found to be unenforceable by a court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such court, the unenforceable provision shall be deemed deleted, and the
validity and enforceability of the remaining provisions shall not be affected
thereby.

                          d.        Governing Law. This Agreement will be
governed by and construed in accordance with the laws of the State of New York.
Each party consents to the jurisdiction and venue of the state or federal courts
in the State of New York, as applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.

                          e.        Notices. All notices, requests, demands, and
other communications under this Agreement shall be in writing signed by or on
behalf of the party making the same and shall be deemed to have been duly given
when delivered in person, by any internationally-recognized overnight courier
providing evidence of delivery, by registered or certified mail (postage
prepaid, return receipt requested), or by email with receipt confirmed or a copy
delivered the next business day by any internationally-recognized overnight
courier providing evidence of delivery addressed to the other party as set forth
on the signature pages hereof. Either party may change the designated person or
address to which notices are to be sent by giving written notice to the other
party in the manner set forth herein.

4

--------------------------------------------------------------------------------

                          f.        Counterparts. This Agreement may be executed
in counterparts and by facsimile or electronic mail, and each counterpart and
facsimile or electronic transmission shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned. For all purposes, a facsimile copy or electronic copy
of this Agreement, including the signature pages hereto, shall be deemed an
original.

                          g.        Entire Agreement. This Agreement constitutes
the entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral; provided, however, that this provision
is not intended to abrogate any other written agreement between the parties
executed with or after this Agreement or the obligations and restrictive
covenants set forth in the Separation and Release of Claims Agreement by and
among the Company and the Consultant dated May 24, 2017. This Agreement may be
amended or modified only with the written consent of the Company and Consultant.

[SIGNATURE PAGE FOLLOWS]

5

--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW TO BE EFFECTIVE AS OF THE
EFFECTIVE DATE.

  Net 1 UEPS Technologies, Inc.                 Dated:
_____________________________________ By:_____________________________________  
Name: Herman G. Kotzé   Title: Chief Financial Officer       Notice Address:    
  Net 1 UEPS Technologies, Inc.   President Place, 4th floor   Cnr. Jan Smuts
Avenue and Bolton Road   Rosebank, Johannesburg   South Africa   Attention: Mr.
Herman G. Kotzé               Dated: _____________________________________
_______________________________________    Serge C.P. Belamant       Notice
Address:       4A Warwicks Bench Road   Guildford GU1 3TL   United Kingdom


--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING SERVICES

Consultant shall provide advisory services regarding the international strategy
of the business as requested by the Board of Directors. In addition, the
Consultant shall respond to inquiries and requests for assistance from the
Company’s Chief Executive Officer relating to the operations of the Company;
provided that, for purpose of clarity, the Executive shall act in an advisory
role only and shall not be authorized to act on behalf of the Company or
otherwise direct the business of the Company without the approval of the Chief
Executive Officer or his designee.

--------------------------------------------------------------------------------

EXHIBIT E

INDEPENDENT ADVISER’S ENDORSEMENT ADDRESSED TO THE BOARD OF DIRECTORS OF THE
COMPANY

I, Nitzan Olsha, of Maitland Advisory Group LLP of Berkshire House, 168-173 High
Holborn, London, WC1V 7AA, United Kingdom, confirm that I have given independent
legal advice to Serge C.P. Belamant of 4A Warwicks Bench Road, Guildford, GU1
3TL, United Kingdom as to the terms and effect of the above agreement and in
particular its effect on the Employee’s ability to pursue the Employee’s rights
before an employment tribunal.

I confirm that I am a “relevant independent adviser” (as such term is defined in
section 203 of the Employment Rights Act 1996) and that there is and was at the
time I gave the advice referred to above in force a contract of insurance, or an
indemnity provided for members of a profession or professional body, covering
the risk of a claim by Serge C.P. Belamant in respect of any loss arising in
consequence of that advice.

SIGNED

 

Nitzan Olsha
Maitland Advisor Group LLP

 

Exhibit E

--------------------------------------------------------------------------------

EXHIBIT F
RESTRAINT OF TRADE AGREEMENT


 

 

 

Exhibit F

--------------------------------------------------------------------------------

[exhibit10-61x33x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-61x34x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-61x35x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-61x36x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-61x37x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-61x38x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-61x39x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-61x40x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-61x41x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-61x42x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-61x43x1.jpg] 


--------------------------------------------------------------------------------



EXHIBIT G
EXISTING INVENTIONS

NONE

 

 

Exhibit G

--------------------------------------------------------------------------------